DETAILED ACTION
Claims 1-30 have been examined. Claims 2-3, 8-12, 17-18, and 23-27 are objected to. Claims 1, 4-7, 13-16, 19-22, and 28-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-7, 13-16, 19-22, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0124817 A1 to Byun et al. (hereinafter “Byun”) and US 2020/0413451 A1 to Taherzadeh Boroujeniet al. (hereinafter “Taherzadeh”).

As per claim 1, Byun discloses a first wireless node for wireless communication (Byun Fig. 3), comprising: at least one processor (Byun [0071] processors); and at least one memory communicatively coupled with the at least one processor (Byun [0071] processors and memory) and storing processor-readable code (Byun [0071] processors, memory, and instructions), that when executed by the at least one processor, is configured to cause the first wireless node to: receive an indication of a configuration of one or more communication links associated with an enhanced duplex mode of at least one of the first wireless node or a second wireless node (Byun [0011] In another aspect, a method for a gNB central unit (gNB-CU) of a first gNB in a wireless communication system is provided. The method includes receiving, from a second gNB, random access channel (RACH) related information and cell information for a radio link failure (RLF), and transmitting, to a gNB distributed unit (gNB-DU) of the first gNB, information for an RACH configuration based on the RACH related information and the cell information for the RLF. [0181] In step S1100, the first gNB receives, from a wireless device, beam related information for RLF and cell information for RLF. In step S1110, the first gNB transmits, to a second gNB, the beam related information for RLF and the cell information for RLF. [0186] In step S1200, the gNB-CU of the first gNB receives, from a second gNB, beam related information for RLF and the cell information for RLF. In step S1210, the gNB-CU of the first gNB transmits, to the gNB-DU of the first gNB, information on a beam on which the RLF occurs.See also Fig 17 ); receive an indication of a random access channel (RACH) configuration associated with the second wireless node (Byun [0011] In another aspect, a method for a gNB central unit (gNB-CU) of a first gNB in a wireless communication system is provided. The method includes receiving, from a second gNB, random access channel (RACH) related information and cell information for a radio link failure (RLF), and transmitting, to a gNB distributed unit (gNB-DU) of the first gNB, information for an RACH configuration based on the RACH related information and the cell information for the RLF. [0181] In step S1100, the first gNB receives, from a wireless device, beam related information for RLF and cell information for RLF. In step S1110, the first gNB transmits, to a second gNB, the beam related information for RLF and the cell information for RLF. [0186] In step S1200, the gNB-CU of the first gNB receives, from a second gNB, beam related information for RLF and the cell information for RLF. In step S1210, the gNB-CU of the first gNB transmits, to the gNB-DU of the first gNB, information on a beam on which the RLF occurs.See also Fig 17 ); and transmit a request to modify the RACH configuration, wherein the request to modify the RACH configuration is based at least in part on the configuration of the one or more communication links and the RACH configuration (Byun [0286] In some implementations, if the gNB which receives the RLF report including the RACH related information and the RLF cell information has the CU-DU split architecture and the gNB receives the RLF report including the RACH related information and the RLF cell information continuously from the target/source/other gNB, the gNB-CU may provide the RACH related information received whenever the RLF occurs and/or RACH related information generated by the gNB-CU based on the received RACH related information to the gNB-DU via F1 interface, when the gNB-CU decides to request change of RACH configuration of the cell at which the RLF occurred. The gNB-DU may manage the cell at which the RLF occurred. Then, upon receiving the RACH related information from the gNB-CU, the gNB-DU may provide the gNB-CU with new RACH configuration and/or modified RACH configuration for the cell. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information. [0348] In some implementations, the gNB-CU Configuration Update message may include information for RACH configuration. The information for RACH configuration may request change of RACH configuration currently in use in the cell. The information for RACH configuration may further include information related to the cell at which the RLF occurred. The information for RACH configuration may further include the RACH related information received/stored in step S2008 and/or representative RACH related information generated by the source gNB-CU based on the RACH related information received/stored in step S2008.).
Byun may not explicitly disclose, but Taherzadeh, which is in the same field of endeavor, discloses enhanced duplex mode (Taherzadeh [0039]). The purpose of Taherzadeh is to random access to a communications network (Taherzadeh [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taherzadeh with Byun, to enable concurrent and/or simultaneous transmission/reception and to reduce and/or substantially eliminate self-interference (Taherzadeh [0039]).
As per claim 4, Byun and Taherzadeh discloses the first wireless node of claim 1, wherein the processor-readable code, when executed by the at least one processor, is further configured to cause the first wireless node to determine to request to modify the RACH configuration based at least in part on at least one of: a timing alignment associated with the configuration of the one or more communication links and the RACH configuration, a first beam configuration associated with the configuration of the one or more communication links (Byun [0345] In step S2010, the source gNB/gNB-CU may receive the RLF Indication message including the RACH related information and/or the RLF cell information from the target gNB, whenever the beam failure recovery for the UE at the source gNB has failed during the handover procedure and then an RRC connection with the target gNB is recovered. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information.), a second beam configuration associated with the RACH configuration (Byun [0014] For example, if the gNB has CU-DU split architecture, the gNB-CU can know a cell and/or RACH configuration in which UEs suffer RLF and/or HOF. Therefore, the gNB-CU can provide new/modified RACH configuration through to the UE the signaling with the gNB-DU which manages the cell at which the RLF occurred. So, RLF and/or HOF may be reduced and/or avoided when the UE moves between gNBs.,Fig. 17), a first transmit power configuration associated with the configuration of the one or more communication links, a second transmit power configuration associated with the RACH configuration, or an interference level associated with at least one of the first wireless node or the second wireless node.
As per claim 5, Byun and Taherzadeh discloses the first wireless node of claim 1, wherein the processor-readable code, when executed by the at least one processor to transmit the request to modify the RACH configuration, is further configured to cause the first wireless node to transmit a request to modify at least one of: one or more time domain resource allocations associated with the RACH configuration, one or more frequency domain resource allocations associated with the RACH configuration, or one or more parameters associated with the RACH configuration (Byun [0486] According to embodiment 4 of the present disclosure, if the gNB-CU receives the RLF report including the RACH related information and the RLF cell information continuously from UEs, the gNB-CU may provide the RACH related information received whenever the RLF occurs and/or RACH related information generated by the gNB-CU based on the received RACH related information to the gNB-DU via F1 interface, when the gNB-CU decides to request change of RACH configuration of the cell at which the RLF occurred. The gNB-DU may manage the cell at which the RLF occurred. Then, upon receiving the RACH related information from the gNB-CU, the gNB-DU may provide the gNB-CU with new RACH configuration and/or modified RACH configuration for the cell. In this case, RLF may occur because beam failure recovery has failed. [0487] In some implementations, the RACH related information may include at least one parameter related to RACH procedure which the source/target gNB configured. The RACH related information may include UE variables for RACH procedure which the wireless device had/used when the RLF occurred.).
As per claim 6, Byun and Taherzadeh discloses the first wireless node of claim 5, wherein the one or more parameters include at least one of: a RACH preamble format, a subcarrier spacing, a quantity of cyclic shifts, a target receive power level (Byun [0505-0517]), a power ramping step value (Byun [0505-0517]), a measurement threshold value associated with initiating a RACH procedure, a quantity of guard bands, or a size of the guard bands.
As per claim 7, Byun and Taherzadeh discloses the first wireless node of claim 1, wherein the processor-readable code, when executed by the at least one processor to transmit the request to modify the RACH configuration, is further configured to cause the first wireless node to transmit, to the second wireless node, the request to modify the RACH configuration (Byun Fig 15).
As per claim 13, Byun and Taherzadeh discloses a first wireless node for wireless communication, comprising: at least one processor (Byun [0071] processors); and at least one memory communicatively coupled with the at least one processor and storing processor-readable code (Byun [0071] processors, memory, and instructions) that, when executed by the at least one processor, is configured to cause the first wireless node to: transmit an indication of a random access channel (RACH) configuration associated with the first wireless node (Byun [0011] In another aspect, a method for a gNB central unit (gNB-CU) of a first gNB in a wireless communication system is provided. The method includes receiving, from a second gNB, random access channel (RACH) related information and cell information for a radio link failure (RLF), and transmitting, to a gNB distributed unit (gNB-DU) of the first gNB, information for an RACH configuration based on the RACH related information and the cell information for the RLF. [0181] In step S1100, the first gNB receives, from a wireless device, beam related information for RLF and cell information for RLF. In step S1110, the first gNB transmits, to a second gNB, the beam related information for RLF and the cell information for RLF. [0186] In step S1200, the gNB-CU of the first gNB receives, from a second gNB, beam related information for RLF and the cell information for RLF. In step S1210, the gNB-CU of the first gNB transmits, to the gNB-DU of the first gNB, information on a beam on which the RLF occurs.See also Fig 17 ); and receive a request to modify the RACH configuration, wherein the request to modify the RACH configuration is based at least in part on a configuration of one or more communication links associated with an enhanced duplex mode of at least one of the first wireless node or a second wireless node (Byun [0286] In some implementations, if the gNB which receives the RLF report including the RACH related information and the RLF cell information has the CU-DU split architecture and the gNB receives the RLF report including the RACH related information and the RLF cell information continuously from the target/source/other gNB, the gNB-CU may provide the RACH related information received whenever the RLF occurs and/or RACH related information generated by the gNB-CU based on the received RACH related information to the gNB-DU via F1 interface, when the gNB-CU decides to request change of RACH configuration of the cell at which the RLF occurred. The gNB-DU may manage the cell at which the RLF occurred. Then, upon receiving the RACH related information from the gNB-CU, the gNB-DU may provide the gNB-CU with new RACH configuration and/or modified RACH configuration for the cell. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information. [0348] In some implementations, the gNB-CU Configuration Update message may include information for RACH configuration. The information for RACH configuration may request change of RACH configuration currently in use in the cell. The information for RACH configuration may further include information related to the cell at which the RLF occurred. The information for RACH configuration may further include the RACH related information received/stored in step S2008 and/or representative RACH related information generated by the source gNB-CU based on the RACH related information received/stored in step S2008.).
Byun may not explicitly disclose, but Taherzadeh, which is in the same field of endeavor, discloses enhanced duplex mode (Taherzadeh [0039]). The purpose of Taherzadeh is to random access to a communications network (Taherzadeh [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taherzadeh with Byun, to enable concurrent and/or simultaneous transmission/reception and to reduce and/or substantially eliminate self-interference (Taherzadeh [0039]).
As per claim 14, Byun and Taherzadeh discloses the first wireless node of claim 13, wherein the processor-readable code, when executed by the at least one processor to receive the request to modify the RACH configuration, is further configured to cause the first wireless node to receive a request to modify at least one of: one or more time domain resource allocations associated with the RACH configuration, one or more frequency domain resource allocations associated with the RACH configuration, or one or more parameters associated with the RACH configuration (Byun [0345] In step S2010, the source gNB/gNB-CU may receive the RLF Indication message including the RACH related information and/or the RLF cell information from the target gNB, whenever the beam failure recovery for the UE at the source gNB has failed during the handover procedure and then an RRC connection with the target gNB is recovered. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information.).
As per claim 15, Byun and Taherzadeh discloses the first wireless node of claim 13, wherein the processor-readable code, when executed by the at least one processor to receive the request to modify the RACH configuration, is further configured to cause the first wireless node to receive, from the second wireless node or a CU, the request to modify the RACH configuration (Byun Figs. 15 and 17).
As per claim 16, Byun and Taherzadeh discloses a method of wireless communication performed by a first wireless node, comprising: receiving an indication of a configuration of one or more communication links associated with an enhanced duplex mode of at least one of the first wireless node or a second wireless node (Byun [0011] In another aspect, a method for a gNB central unit (gNB-CU) of a first gNB in a wireless communication system is provided. The method includes receiving, from a second gNB, random access channel (RACH) related information and cell information for a radio link failure (RLF), and transmitting, to a gNB distributed unit (gNB-DU) of the first gNB, information for an RACH configuration based on the RACH related information and the cell information for the RLF. [0181] In step S1100, the first gNB receives, from a wireless device, beam related information for RLF and cell information for RLF. In step S1110, the first gNB transmits, to a second gNB, the beam related information for RLF and the cell information for RLF. [0186] In step S1200, the gNB-CU of the first gNB receives, from a second gNB, beam related information for RLF and the cell information for RLF. In step S1210, the gNB-CU of the first gNB transmits, to the gNB-DU of the first gNB, information on a beam on which the RLF occurs. See also Fig 17 ); receiving an indication of a random access channel (RACH) configuration associated with the second wireless node (Byun [0011] In another aspect, a method for a gNB central unit (gNB-CU) of a first gNB in a wireless communication system is provided. The method includes receiving, from a second gNB, random access channel (RACH) related information and cell information for a radio link failure (RLF), and transmitting, to a gNB distributed unit (gNB-DU) of the first gNB, information for an RACH configuration based on the RACH related information and the cell information for the RLF. [0181] In step S1100, the first gNB receives, from a wireless device, beam related information for RLF and cell information for RLF. In step S1110, the first gNB transmits, to a second gNB, the beam related information for RLF and the cell information for RLF. [0186] In step S1200, the gNB-CU of the first gNB receives, from a second gNB, beam related information for RLF and the cell information for RLF. In step S1210, the gNB-CU of the first gNB transmits, to the gNB-DU of the first gNB, information on a beam on which the RLF occurs.See also Fig 17 ); and transmitting a request to modify the RACH configuration, wherein the request to modify the RACH configuration is based at least in part on the configuration of the one or more communication links and the RACH configuration (Byun [0286] In some implementations, if the gNB which receives the RLF report including the RACH related information and the RLF cell information has the CU-DU split architecture and the gNB receives the RLF report including the RACH related information and the RLF cell information continuously from the target/source/other gNB, the gNB-CU may provide the RACH related information received whenever the RLF occurs and/or RACH related information generated by the gNB-CU based on the received RACH related information to the gNB-DU via F1 interface, when the gNB-CU decides to request change of RACH configuration of the cell at which the RLF occurred. The gNB-DU may manage the cell at which the RLF occurred. Then, upon receiving the RACH related information from the gNB-CU, the gNB-DU may provide the gNB-CU with new RACH configuration and/or modified RACH configuration for the cell. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information. [0348] In some implementations, the gNB-CU Configuration Update message may include information for RACH configuration. The information for RACH configuration may request change of RACH configuration currently in use in the cell. The information for RACH configuration may further include information related to the cell at which the RLF occurred. The information for RACH configuration may further include the RACH related information received/stored in step S2008 and/or representative RACH related information generated by the source gNB-CU based on the RACH related information received/stored in step S2008.).
Byun may not explicitly disclose, but Taherzadeh, which is in the same field of endeavor, discloses enhanced duplex mode (Taherzadeh [0039]). The purpose of Taherzadeh is to random access to a communications network (Taherzadeh [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taherzadeh with Byun, to enable concurrent and/or simultaneous transmission/reception and to reduce and/or substantially eliminate self-interference (Taherzadeh [0039]).
As per claim 19, Nyun and Taherzadeh discloses the method of claim 16, further comprising determining to request to modify the RACH configuration based at least in part on at least one of: a timing alignment associated with the configuration of the one or more communication links and the RACH configuration, a first beam configuration associated with the configuration of the one or more communication links (Byun [0345] In step S2010, the source gNB/gNB-CU may receive the RLF Indication message including the RACH related information and/or the RLF cell information from the target gNB, whenever the beam failure recovery for the UE at the source gNB has failed during the handover procedure and then an RRC connection with the target gNB is recovered. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information.), a second beam configuration associated with the RACH configuration (Byun [0014] For example, if the gNB has CU-DU split architecture, the gNB-CU can know a cell and/or RACH configuration in which UEs suffer RLF and/or HOF. Therefore, the gNB-CU can provide new/modified RACH configuration through to the UE the signaling with the gNB-DU which manages the cell at which the RLF occurred. So, RLF and/or HOF may be reduced and/or avoided when the UE moves between gNBs.,Fig. 17), a first transmit power configuration associated with the configuration of the one or more communication links, a second transmit power configuration associated with the RACH configuration, or an interference level associated with at least one of the first wireless node or the second wireless node.
As per claim 20, Byun and Taherzadeh discloses the method of claim 16, wherein transmitting the request to modify the RACH configuration comprises transmitting a request to modify at least one of: one or more time domain resource allocations associated with the RACH configuration, one or more frequency domain resource allocations associated with the RACH configuration, or one or more parameters associated with the RACH configuration (Byun [0486] According to embodiment 4 of the present disclosure, if the gNB-CU receives the RLF report including the RACH related information and the RLF cell information continuously from UEs, the gNB-CU may provide the RACH related information received whenever the RLF occurs and/or RACH related information generated by the gNB-CU based on the received RACH related information to the gNB-DU via F1 interface, when the gNB-CU decides to request change of RACH configuration of the cell at which the RLF occurred. The gNB-DU may manage the cell at which the RLF occurred. Then, upon receiving the RACH related information from the gNB-CU, the gNB-DU may provide the gNB-CU with new RACH configuration and/or modified RACH configuration for the cell. In this case, RLF may occur because beam failure recovery has failed. [0487] In some implementations, the RACH related information may include at least one parameter related to RACH procedure which the source/target gNB configured. The RACH related information may include UE variables for RACH procedure which the wireless device had/used when the RLF occurred.).
As per claim 21, Byun and Taherzadeh discloses the method of claim 20, wherein the one or more parameters include at least one of: a RACH preamble format, a subcarrier spacing, a quantity of cyclic shifts, a target receive power level (Byun [0505-0517]), a power ramping step value (Byun [0505-0517]), a measurement threshold value associated with initiating a RACH procedure, a quantity of guard bands, or a size of the guard bands.
As per claim 22, Byun and Taherzadeh discloses the method of claim 16, wherein transmitting the request to modify the RACH configuration comprises transmitting, to the second wireless node, the request to modify the RACH configuration (Byun Fig 15).
As per claim 28, Byun discloses a method of wireless communication performed by a first wireless node, comprising: transmitting an indication of a random access channel (RACH) configuration associated with the first wireless node (Byun [0011] In another aspect, a method for a gNB central unit (gNB-CU) of a first gNB in a wireless communication system is provided. The method includes receiving, from a second gNB, random access channel (RACH) related information and cell information for a radio link failure (RLF), and transmitting, to a gNB distributed unit (gNB-DU) of the first gNB, information for an RACH configuration based on the RACH related information and the cell information for the RLF. [0181] In step S1100, the first gNB receives, from a wireless device, beam related information for RLF and cell information for RLF. In step S1110, the first gNB transmits, to a second gNB, the beam related information for RLF and the cell information for RLF. [0186] In step S1200, the gNB-CU of the first gNB receives, from a second gNB, beam related information for RLF and the cell information for RLF. In step S1210, the gNB-CU of the first gNB transmits, to the gNB-DU of the first gNB, information on a beam on which the RLF occurs.See also Fig 17 ); and receiving a request to modify the RACH configuration, wherein the request to modify the RACH configuration is based at least in part on a configuration of one or more communication links associated with an enhanced duplex mode of at least one of the first wireless node or a second wireless node (Byun [0286] In some implementations, if the gNB which receives the RLF report including the RACH related information and the RLF cell information has the CU-DU split architecture and the gNB receives the RLF report including the RACH related information and the RLF cell information continuously from the target/source/other gNB, the gNB-CU may provide the RACH related information received whenever the RLF occurs and/or RACH related information generated by the gNB-CU based on the received RACH related information to the gNB-DU via F1 interface, when the gNB-CU decides to request change of RACH configuration of the cell at which the RLF occurred. The gNB-DU may manage the cell at which the RLF occurred. Then, upon receiving the RACH related information from the gNB-CU, the gNB-DU may provide the gNB-CU with new RACH configuration and/or modified RACH configuration for the cell. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information. [0348] In some implementations, the gNB-CU Configuration Update message may include information for RACH configuration. The information for RACH configuration may request change of RACH configuration currently in use in the cell. The information for RACH configuration may further include information related to the cell at which the RLF occurred. The information for RACH configuration may further include the RACH related information received/stored in step S2008 and/or representative RACH related information generated by the source gNB-CU based on the RACH related information received/stored in step S2008.).
Byun may not explicitly disclose, but Taherzadeh, which is in the same field of endeavor, discloses enhanced duplex mode (Taherzadeh [0039]). The purpose of Taherzadeh is to random access to a communications network (Taherzadeh [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taherzadeh with Byun, to enable concurrent and/or simultaneous transmission/reception and to reduce and/or substantially eliminate self-interference (Taherzadeh [0039]).
As per claim 29, Byun and Taherzdeh discloses the method of claim 28, wherein receiving the request to modify the RACH configuration comprises receiving a request to modify at least one of: one or more time domain resource allocations associated with the RACH configuration, one or more frequency domain resource allocations associated with the RACH configuration, or one or more parameters associated with the RACH configuration (Byun [0345] In step S2010, the source gNB/gNB-CU may receive the RLF Indication message including the RACH related information and/or the RLF cell information from the target gNB, whenever the beam failure recovery for the UE at the source gNB has failed during the handover procedure and then an RRC connection with the target gNB is recovered. [0346] In step S2012, when certain RACH related information and certain RLF cell information is received consistently from the target gNB, the source gNB/gNB-CU may decide to request change of RACH configuration in use in a cell indicated by the RLF cell information to the source gNB-DU which manages the cell indicated by the RLF cell information.).
As per claim 30, Byun and Taherzadeh discloses the method of claim 28, wherein receiving the request to modify the RACH configuration comprises receiving, from the second wireless node or a CU, the request to modify the RACH configuration (Byun Figs. 15 and 17).

Allowable Subject Matter
Claims 2-3, 8-12, 17-18, and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476